Citation Nr: 0701772	
Decision Date: 01/22/07    Archive Date: 01/25/07	

DOCKET NO.  02-21 688	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) for 5 
months and 12 days from July to December 1963.  There is also 
evidence that he had service with the Utah Army National 
Guard until separated in May 1969.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office  (RO) in Oakland, California, which denied 
service connection for bilateral hearing loss and tinnitus.  
Following a hearing before an acting Board member in a Travel 
Board at the Oakland RO, the Board remanded the appeal in 
March 2004 for additional evidentiary development.  The 
requested development, including additional VCAA notice, the 
collection of records from the Social Security 
Administration, the offer of an opportunity to submit any 
additional evidence or private medical opinion, and an 
additional VA audiometric examination were all completed in 
full.  Stegall v. West, 11 Vet. App. 268 (1998).  Because the 
acting Board member who conducted the earlier hearing retired 
from Board service, the appellant was offered another hearing 
before a Veterans Law Judge, and the appellant waived this 
right in writing in December 2006.  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  A clear preponderance of the evidence of record is 
against a finding that the appellant's current severe 
bilateral hearing loss and tinnitus were incurred or 
aggravated from exposure to acoustic trauma or any other 
incident, injury or disease of his 5 months and 12 days 
ACDUTRA in 1963.


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were not incurred in or 
aggravated in active military service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claim.  VCAA requires VA to notify claimant of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The appellant was provided formal VCAA notice in July and 
December 2001, prior to the issuance of the initial adverse 
rating decision now on appeal from February 2002.  These 
notifications informed him of the evidence necessary to 
substantiate his claim, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  
The appellant submitted certain private medical records, the 
service medical records were collected, Social Security 
records were collected, the appellant was provided VA 
examinations which were adequate for rating purposes and the 
appellant testified at a hearing and submitted other written 
statements in his behalf.  All know available and relevant 
evidence has been collected for review.  The appellant has 
been provided multiple statements of the case which include 
the regulatory implementation of VCAA and the laws and 
regulations governing the adjudication of his claims.  
Additional VCAA notice was provided to the appellant in July 
and December 2001, February 2005 and February 2006.  VCAA is 
satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of active military duty.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for certain 
specified diseases, including organic diseases of the nervous 
system (interpreted as including sensorineural hearing loss), 
which become manifest to a compensable degree within one year 
from the date of service separation.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
then auditory threshold in any of the relevant frequencies 
for speech at 500, 1,000, 2,000, 3,000 or 4,000 Hertz (cycles 
per second) is 40 decibels or greater; or when the auditory 
thresholds for at least three of those relevant frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the US Court of 
Appeals for Veterans Claims (Court) indicated that although 
38 C.F.R. §3.385 (the predecessor regulation) identified the 
minimum hearing loss disability necessary to warrant an award 
of service connection, the Court also indicated that the 
threshold for "normal" hearing was from zero to 20 decibels, 
and that decibel thresholds above 20 decibels indicated at 
least some degree of hearing loss.  Id. at 157.

Analysis:  In multiple written statements and in testimony 
provided before an Acting Veterans Law Judge in September 
2003, the appellant reported his belief that current findings 
of severe bilateral hearing loss and constant recurrent 
tinnitus are directly attributable to his exposure to weapons 
fire on the rifle range during his initial five months' 
ACDUTRA completed at Ft. Ord, California, between July and 
December 1963.  He referred to certain entries in the service 
medical records at that time, and submitted a private medical 
statement in support.  In June 2001 a private audiologist 
wrote that the appellant had profound bilateral hearing loss 
and that per the appellant's own reported history, he 
believed that the appellant's current hearing loss and 
tinnitus were more likely than not related to his regular 
exposure to acoustic trauma from weapons fire in service.  

The appellant filed his initial claim for service connection 
for bilateral hearing loss and tinnitus in July 2001, some 
38 years after he was separated from his period of ACDUTRA in 
1963.  

Service personnel records on file reveal that at the time of 
the appellant 's initial 5 months and 12 days of ACDUTRA 
basic military training, his military specialty was to be a 
medical specialist, but it also indicates that he qualified 
for a sharpshooter badge with the rifle.  The appellant's 
subsequent separation document from the Utah Army National 
Guard in May 1969 indicates that although he had attended 
schools for medical specialist, his actual military 
occupation was one of interrogator, and this separation 
document also indicates that the appellant had qualified with 
the M1 rifle as a marksman in June 1968.  

The service medical records reveal that no audiometric 
examination was performed at the May 1963 physical 
examination for enlistment, but hearing was reported as 
normal for each ear by whispered voice testing.  The 
appellant commenced his period of ACDUTRA on 11 July 1963.  
On 23 July, records reveal that he was seen in the ear, nose 
and throat clinic with a complaint of decreased hearing for 
seven to ten days.  It was specifically written that he had 
an upper respiratory infection, and that there had been "no 
exposure to gunfire."  There are results for an audiometric 
examination reported which would satisfy the requirements and 
38 C.F.R. §3.385, except these results are crossed out (in 
original) and accompanied by a large question mark.  There 
follows another report of audiometric examination which does 
not meet the requirements of 38 C.F.R. §3.385.  The 
impression from this consultation was that the appellant was 
"not cooperating."  He was to return in one week for a 
recheck, and on 30 July, there are reports of an audiometric 
examination which would meet the requirements of 38 C.F.R. 
§3.385 for the right ear but, not for the left ear.  That 
same day, there are then reported the results of another 
audiometric examination which are significantly improved, and 
which do not meet the requirements of 38 C.F.R. §3.385 for 
either ear.  The impression was tubo-eustachitis, and the 
appellant was apparently provided a medication.  It is 
noteworthy that during the appellant 's period of ACDUTRA, 
there is no other complaint or record that the appellant 
sought or required treatment for hearing loss.  These records 
contain no complaints by the appellant or clinical findings 
or notations of tinnitus.  

The service separation examination from the appellant's 
period of ACDUTRA in November 1963 clearly notes the ears and 
eardrums to be normal.  There was no audiometric testing 
performed at this time, but testing for both right and left 
ear hearing by whispered and spoken voice was recorded as 
normal.  In the accompanying report of medical history 
completed by the appellant himself in November 1963, the 
appellant specifically noted that he did not have any ear, 
nose or throat trouble or running ears and this examination 
contained no complaint or finding regarding hearing loss or 
tinnitus.

Some three years later in late August 1966, the appellant was 
again seen in a service ear, nose and throat clinic with a 
complaint of decreased hearing and bilateral ear pain.  At 
that time he was noted to be a reservist attached to the 
hospital.  The appellant reported decreased hearing over 
several months with infrequent tinnitus without vertigo or 
otorrhea.  There was a deep ear pain with a feeling of 
pressure.   The diagnosis from that examination was otitis 
media and the appellant was prescribed an antibiotic.  The 
appellant was provided an audiometric examination at this 
clinical visit, and at this time hearing for both the right 
and left ear were entirely normal, with no pure-tone decibel 
thresholds for any of the relevant frequencies of speech any 
higher than 15. 

The appellant is shown to have been provided his last 
periodic physical examination in conjunction with his Utah 
Army National Guard service in December 1967.  At this time, 
audiometric examination again revealed the appellant's 
hearing to be essentially normal, bilaterally, with the 
exception of a 25 decibel recording for the right ear at 500 
Hertz.  

Following the December 1967 service periodic examination, 
there is an absence of any objective evidence documenting any 
form of chronic hearing loss or tinnitus by the appellant for 
some 18 years, until a private medical record in September 
1975 noted the existence of a bilateral sensorineural hearing 
loss, "mild - low tone."  Audiometric examination performed 
at this time appears to meet the requirements 38 C.F.R. 
§3.385, as there are multiple pure-tone decibel thresholds at 
26 decibel or greater.  This September 1975 treatment record 
specifically recorded the appellant's complaint of having had 
a perceptual hearing loss in both ears "for the past 8 years" 
(which would have been in 1967, 5 years after the appellant's 
separation from ACDUTRA).  This report also contained the 
appellant's complaint of mild intermittent tinnitus.

Extensive records associated with the appellant's claim for 
Social Security benefits provide little useful information 
with respect to this appeal.  In March 2001, a private 
physician wrote that he had seen the appellant on a single 
occasion in October 2000 and that he had hearing impairment 
at that time.  A private audiometric examination from 
February 2001 provided a diagnosis of profound bilateral 
sensorineural hearing loss, with undeterminable speech 
discrimination, with pure tone decibel thresholds for the 
relevant frequencies of speech all above 80 decibels.

In January 2002, the appellant was provided an audiometric 
examination.  The examiner had access to and reviewed the 
appellant's claims folder and all materials on file at the 
time.  The appellant reported having been evaluated in 
California some 26 years earlier and being told that he had a 
nerve deafness for which nothing could be done.  He reported 
his belief that his first hearing loss occurred during basic 
training from the firing of weapons and was worsened 
throughout his time in basic training during the summer of 
1963 from exercises with weapons firing and explosions.  He 
reported working as a linguist attached to military 
intelligence.  He denied any civilian noise exposure 
following service separation.  At this examination, the 
appellant reported having tinnitus for many years although he 
was unable to say when it started.  Audiometric examination 
confirmed severe to profound bilateral sensorineural hearing 
loss with a 0 percent speech discrimination for each year.  

The VA audiologist discussed the service audiometric 
examinations conducted during the appellant's period of 
ACDUTRA in July 1963, including the fact that the initial 
examination results were crossed out with a question mark and 
the written impression of "not cooperating," with later 
examinations being described as "normal hearing for rating 
purposes," and the notation of "better test" implying better 
reliability than on the previous test.  She also noted the 
August 1966 treatment record showing a diagnosis of early 
serous otitis media which she noted was "an acute type 
medical condition generally associated with an upper 
respiratory infection."  She also noted that hearing was not 
actually affected on that date as the audiogram taken at that 
time revealed bilateral normal hearing at all relevant pure-
tone decibel thresholds.  She again noted what she 
characterized as essentially normal hearing at the time of a 
periodic examination performed in December 1967.  Based upon 
her review of the evidence on file, and because the appellant 
had essentially normal hearing in 1966 and 1967, it was her 
opinion that the appellant 's current severe hearing loss and 
tinnitus were not related to his period of ACDUTRA.

On remand, after collection of all remaining available 
records, the appellant was provided another VA audiometric 
examination in May 2006, by the same audiologist who had 
examined him earlier in 2002.  Again, the claims folder was 
available to the VA audiologist for review, including all 
evidence which had been collected on remand.  The audiologist 
specifically noted, for the first time, the existence of a 
September 1975 hearing examination, completed more than 10 
years after the appellant was separated from his period of 
ACDUTRA, which showed that he had hearing "better than 40 dB 
across the range bilaterally."  She noted that this 
examination report noted speech thresholds being better than 
pure-tone averages, which suggested that pure-tone thresholds 
may have been better than what was recorded.  Ultimately, the 
VA audiologist felt that the results of the September 1975 
audiometric examination supported a conclusion that the 
appellant's hearing loss at present was not related to any 
incident of military service, as some 10 years after 
separation from active military service, there were only 
findings of a mild sensorineural hearing loss.  Upon review 
of the evidence of record, the VA audiologist found that 
there was simply no additional information to support a 
change in her earlier opinion that the appellant's present 
profound hearing loss and tinnitus were unrelated to 
incidents of service.

The Board finds that a clear preponderance of the evidence on 
file is against a finding that current profound bilateral 
sensorineural hearing loss and tinnitus is related to any 
incident, injury or disease of active military service for 5 
months and 12 days in 1963.  The appellant, in advancing his 
claim, has consistently argued that his current profound 
bilateral sensorineural hearing loss and tinnitus is directly 
attributable to rifle fire he performed during his period of 
military service, but the objective evidence on file does not 
support this claim.  

While the RO, in its Statements of the Case, has indicated 
that the appellant is not shown to have served in combat or 
to have fired rifles, the service personnel records on file 
do reveal the appellant did qualify as marksman with a rifle 
during his basic training in ACDUTRA from July to December 
1963.  Additionally, his separation document from the Utah 
Army National Guard also indicates that he qualified with the 
M1 rifle in June 1968.  However, it is noteworthy that the 
principal July 1963 service medical record relied upon by the 
appellant in support of his claim, specifically notes that at 
that time, only some 12 days after the appellant entered 
basic military training, that he had "no exposure to 
gunfire."  There is no reason to doubt this record entry, and 
the logical conclusion is that at the time of this record 
entry, 12 days into basic training, no actual rifle firing 
had yet occurred.  

Although significant hearing loss at the pure-tone decibel 
thresholds for speech were noted on an initial audiogram, the 
results of this testing were crossed out with a question mark  
and it was specifically noted that the appellant was "not 
cooperating."  Subsequent testing that same day and one week 
later did show certain decibel thresholds above 20 decibels, 
indicative of some loss of hearing, but the records from 
service do not reveal this to have been a chronic or 
progressive condition during service.  The diagnosis in July 
1963 was tubo-eustachitis, an inflammation of the mucous 
membrane of the eustachian tube of the ear.  No evidence on 
file relates such inflammation to acoustic trauma.  This also 
appears to have been an acute and transitory problem since 
the appellant is never shown to have sought or require 
follow-up treatment.  The final audiometric examination in 
July 1963 did not meet the criteria for an allowance service 
connection in accordance with 38 C.F.R. §3.385, and the 
November 1963 separation examination noted that the ears and 
drums were normal, and hearing was considered normal as 
tested by whispered and spoken voice.  It is also noteworthy 
that a report of medical history completed by the appellant 
himself at separation from ACDUTRA in November 1963 included 
his own notation that he had no ear, nose or throat trouble 
or running ears, and he made no affirmative complaint at that 
time of either hearing loss or tinnitus.

The next chronological objective record created during the 
appellant 's service with the Utah Army National Guard, some 
three years later in August 1966, included the appellant 's 
complaint of a decrease of hearing over "several months," 
with "infrequent tinnitus," associated with ear pain, and the 
finding at this time was otitis media, an ear infection for 
which he was provided antibiotics.  This, again, is shown to 
have been an acute and transitory condition, and there is 
certainly no objective medical evidence on file showing that 
the appellant had a chronic or recurrent otitis media ear 
infection (or chronic tubo-eustachitis) at any time during 
his initial five months of ACDUTRA, or during the remainder 
of his Utah Army National Guard service through May 1969, or 
at any time in the decades thereafter.  

It is also certainly noteworthy that in August 1966, at the 
time the appellant was found to have an ear infection, 
audiometric examination reported in that medical record is 
entirely within normal limits bilaterally, at all pure-tone 
decibel thresholds for speech, with no decibel thresholds 
above 20.  Over a year later at the time of the December 1967 
periodic examination conducted during the appellant's 
National Guard service, a further audiometric examination 
again was essentially normal, except for a 25 decibel rating 
at 500 Hertz for the right ear.  Finally, a private 
audiometric examination report from September 1975, nearly 12 
years after the appellant was separated from his initial 
period of ACDUTRA, the finding was only a mild sensorineural 
hearing loss.  It is only in 2001, some 38 years after the 
appellant was separated from his initial period of ACDUTRA, 
that he was found to have his present profound bilateral 
sensorineural hearing loss and constant tinnitus.  

A VA audiologist has twice examined the appellant and 
reviewed his entire clinical history, and each time concluded 
that current findings of profound hearing loss and tinnitus 
are unrelated to any objective documented incident, injury or 
disease of active military service.  These opinions are far 
more probative than the June 2001 statement submitted by a 
private audiologist for the appellant who clearly based his 
opinion solely upon a history provided by the appellant 
himself, and without any apparent review of the appellant's 
service medical records and post-service clinical history.  
The private audiologist attributed the appellant 's current 
profound hearing loss and tinnitus to the appellant's 
"regular exposure to acoustic trauma from weapons fire in the 
service," but the documented hearing problems the appellant 
had during service were clearly not attributable to acoustic 
trauma.  At the time of his initial treatment in July 1963, 
it was clearly documented that he had not yet been exposed to 
gunfire, and that the diagnosis was tubo-eustachitis.  Some 
years later the appellant 's complaints of decreased hearing 
and infrequent tinnitus was attributed to an acute ear 
infection for which he was provided antibiotics, and at which 
time his hearing tested as entirely normal.  

Although it is clear that the appellant qualified with 
military rifles both during his initial 5-month period of 
ACDUTRA, and on at least one other occasion during National 
Guard service in June 1968, the findings of eustachian tube 
inflammation in 1963, and an ear infection in 1966 are 
clearly unrelated to the acoustic trauma of weapons fire.  
Additionally, there is no evidence on file nor is the Board 
aware of any medical literature supporting the proposition 
that exposure to the acoustic trauma of gunfire on one more 
occasions can result in a gradual and progressive loss of 
hearing over a period of some 30 to 40 years.  Instead, 
significant acoustic trauma is well known to result in 
immediate damage to hearing acuity, and there is nothing 
progressive about such hearing loss, in the absence of 
continued exposure to such acoustic trauma.  

The appellant 's current profound sensorineural hearing loss 
and associated tinnitus does not appear to be etiologically 
related to acoustic trauma to which the appellant was exposed 
during service or at any time thereafter (although the Board 
has little evidence regarding such exposure following service 
separation, except the appellant's statement that there was 
none).  Instead, the appellant's present bilateral profound 
sensorineural hearing loss and associated tinnitus appears to 
be related to some form of disease process (rather than the 
immediate injury of acoustic trauma) which has taken years to 
develop, but no competent evidence on file shows that such 
disease process was incurred or aggravated during the 
appellant's period of ACDUTRA in 1963, or any subsequent 
period of ACDUTRA in association with his Utah Army National 
Guard service through 1969.  Certainly, the single episodes 
of inflamed eustachian tubes in 1963 and the single ear 
infection in 1966 are not indicative of any chronic ear 
problem at any time during service.  Even by 1975, hearing 
loss was only noted to be mild in nature, compared with the 
profound loss at present, and this record makes no reference 
to a history of chronic ear infections or other disease 
process.

In summary, the appellant is shown to have had acute and 
transitory problems with his ears and hearing on a single 
occasion during his initial five months of ACDUTRA in 1963, 
and later a single ear infection during National Guard 
service in 1966, but all other audiometric testing conducted 
during service showed essentially normal hearing.  No chronic 
loss of hearing or chronic ear disease is demonstrated at any 
time during military service.  The appellant 's current 
profound hearing loss and tinnitus are not shown to be 
related to any incident, injury or disease of military 
service.

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


